DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 06/27/22, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Osburn in view of Whitehead have been fully considered and are persuasive to the extent that Osburn in view of Whitehead does not teach the amended feature of the access point including a first and second processor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osburn in view of Whitehead in view of Morrill et al. US 2014/0010171.
Regarding the claim objections and rejections under 35 U.S.C. 112, Applicant’s amendments have overcome the claim objections and most of the 112 rejections.  One of the 112 rejections was not addressed and thus the rejection has been repeated below.  Further, the amendments have raised a new rejection under 35 U.S.C. 112 1st paragraph as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite “an access point with a first processor and a second processor”.  There does not appear to be support in the specification for this newly amended feature.  For example, Fig. 2 depicts access point 40 as having only one processor 46.
Claim 11 recites “send, from each of the plurality of IED and based on an authentication of each of the plurality of IED received from the authentication server, the encryption key to the access point” (emphasis added).  There does not appear to be support in the specification for sending the encryption from the IED to the access point.  Rather, there is only support for sending encrypted data to the access point as recited in a prior version of the claim.
Claims 1-10 and 12-20 depend from claims 1 and 11 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osburn, III US 7,587,481 (“Osburn”) in view of Whitehead et al US 2006/0269066 (“Whitehead”) in view of Morrill et al. US 2014/0010171 (“Morrill”).
Osburn discloses:
1.	A system, comprising:
an access point with a first processor (e.g., Figs. 1,3 #28, col. 3 lines 34-35) 
an authentication server (e.g., Fig. 1 #12) in wireless communication with the access point (e.g., Figs. 1,3 #28, col. 3 lines 34-35) and a remote management device (e.g., Fig. 1 #17, col. 4 lines 62-65: “The ARME 17 configures the RTU 20 through the AES 28. The OPC messenger 26 and the ARME 17 can be on their own enterprise servers and separate from the enterprise server the AES 28 is installed on”);
at least one power equipment (e.g., Fig. 1 # 22); and
a plurality of intelligent electronic devices (IED) (e.g., Fig. 1 #20, col. 5 lines 1-2: “RTUs 20”) in communication with the access point through direct connection (e.g., Fig. 1 #28) and also in communication with the at least one power equipment (e.g., Fig. 1 #22), the access point configured to concentrate data from the plurality of IED (e.g., col. 5 lines 1-7, col. 5 lines 36-49, claim 2: “plurality of RTUs”),
wherein each of the plurality of IED comprises a respective processor (e.g., Fig. 2 #30) configured to:
communicate control commands received from the remote management device to the at least one power equipment (e.g., col. 4 lines 62-65, col. 5 lines 14-16, col. 5 lines 43-45);
receive measurements from the at least one power equipment (e.g., col. 5 lines 3-5, col. 5 lines 36-43);
perform protection functions comprising instructing the at least one power equipment to take protective measures based at least in part on the measurements received (e.g., col. 5 lines 36-54, col. 11 lines 38-40);
receive an encryption key from the access point (e.g., col. 5 lines 59-67, col. 6 lines 30-42) 
receive, in response to the encryption key, configuration information, command information, or any combination thereof directly from the access point (e.g., col. 4 lines 46-67).
2.	The system of claim 1, wherein the first processor is further configured to: perform metering functions, wherein the metering functions include:
receiving the measurements from the at least one power equipment (e.g., col. 5 lines 36-49);
creating measurement logs based on the received measurements (e.g., col. 5 lines 36-49, col. 13 lines 57-61); and
determining a status and an operational value by using the measurements, wherein the measurements include current values, voltage values, frequency values, or any combination thereof (e.g., col. 5 lines 36-49);
perform control functions, wherein the control functions include deriving a command and communicating the command to the at least one power equipment (e.g., col. 5 lines 36-54); and
perform protection functions, wherein the protection functions include2AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 4, 2020Page 3 of 10U.S. Application Number: 15/647,865Docket No. 19441-1329 (264644-DIV)instructing the power equipment to take protective measures based on the measurements (e.g., col. 5 lines 36-54, col. 11 lines 38-40).  
3.	The system of claim 1, wherein the access point further comprises a second processor (e.g., Fig. 2 #24, col. 4 lines 46-67: “local computer 24”) configured to communicate configuration information, command information, or any combination to the IED (e.g., col. 4 lines 46-67).  
4.	The system of claim 3, wherein the access point further comprises an embedded access point, wherein the embedded access point is configured to enable the IED to be wirelessly coupled (e.g., col. 4 lines 19-22),
wherein the data, the configuration information, the command information, or any combination thereof is transmitted wirelessly between the access point and the IED (e.g., col. 4 lines 19-22, col. 4 lines 46-67), and
wherein the command information includes a slave address, a function code, data associated with the function code, a cyclic redundancy check, a dead time, or any combination thereof (e.g., col. 12 lines 25-33), and the configuration information includes a header node, a communication node, an intelligent electronic device node, a data type template node, or any combination thereof (e.g., col. 6 lines 30-36).                                                                                     
5.	The system of claim 3, wherein the second processor is configured to authenticate the IED by sending authentication requests to the IED and receiving authentication responses from the IED (e.g., col. 3 lines 44-46, col. 4 lines 46-67, col. 18 lines 30-31).  
6.	The system of claim 1, further comprising a power grid system, a protection and control system, an industrial plant, a power distribution system, or any combination thereof, and wherein the power equipment is included in the power grid system, protection and control system, industrial plant, power distribution system, or the combination thereof (e.g., Fig. 2 #22).
7.	The system of claim 4, wherein the authentication server comprises a third processor configured to:
use a wide area network (WAN) communicatively coupled to the authentication server and the access point (e.g., col. 4 lines 51-67: “The OPC messenger 26 and the ARME 17 can still connect to the AES 28”, col. 5 lines 26-31: “modem”); and
use a local area network communicatively coupled to the IED and the access point (e.g., col. 5 lines 26-31: “Ethernet”);
authenticate the IED by sending authentication requests to the IED (e.g., col. 3 lines 44-46, col. 18 lines 30-31); and
3AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION OF MARCH 4, 2020Page 4 of 10U.S. Application Number: 15/647,865Docket No. 19441-1329(264644-DIV)receive authentication responses from the IED (e.g., col. 3 lines 44-46, col. 18 lines 30-31).  
8.	The system of claim 7, wherein the point communicatively coupled to the IED, wherein the access point concentrates data, and the authentication server is configured to wirelessly and securely couple the IED and the access point (e.g., col. 4 lines 19-22, col. 4 lines 51-67),
wherein the data, the configuration information, the command information, the authentication responses, the authentication requests, or any combination thereof is wirelessly and securely transmitted between the IED and the access point (e.g., col. 3 lines 44-46, col. 4 lines 19-22, col. 18 lines 30-31).  
9.	The system of claim 3, wherein the access point is configured to control and monitor the at least one power equipment and transmit the configuration information, the command information, or any combination thereof to the at least one power equipment (e.g., col. 4 lines 47-50), and wherein the command information includes a slave address, a function code, data associated with the function code, a cyclic redundancy check, a dead time, or any combination thereof (e.g., col. 12 lines 25-33), and the configuration information includes a header node, a communication node, an intelligent electronic device node, a data type template node, or any combination thereof (e.g., col. 6 lines 30-36).  
10.	The system of claim 1, comprising a system log server communicatively coupled to the access point, wherein the IED is configured to derive a measurement log based on the measurements and the system log server comprises a second processor configured to retrieve the measurement log (e.g., col. 5 lines 36-49, col. 13 lines 57-61).  
11.	A system comprising:
an access point with a first processor (e.g., Figs. 1,3 #28, col. 3 lines 34-35, Fig. 1 #24) 
at least one power equipment (e.g., Fig. 1 #22); and
a plurality of intelligent electronic devices (IED) (e.g., Fig. 1 #20) in communication with the access point (e.g., Figs. 1,3 #28, col. 3 lines 34-35) and also in communication with the at least one power equipment (e.g., Fig. 1 #22), the access point configured to concentrate data from the plurality of IED (e.g., col. 5 lines 1-7, col. 5 lines 36-49, claim 2: “plurality of RTUs”),
wherein each of the plurality of IED comprises a respective processor (e.g., Fig. 2 #20) configured to:
perform protection functions comprising instructing the at least one power equipment to take protective measures based at least in part on the measurements received (e.g., col. 5 lines 36-54, col. 11 lines 38-40);
receive configuration information, command information, or any combination thereof (e.g., col. 4 lines 46-67);
receive an encryption key from the access point (e.g., col. 5 lines 59-67, col. 6 lines 30-42) 
send, from each of the plurality of IED and based on an authentication of each of the plurality of IED received from the authentication server (e.g., col. 3 lines 44-46, col. 18 lines 30-31), the encryption key to the access point (e.g., col. 4 lines 46-67, col. 20 lines 40-42).
12.	The system of claim 11, wherein the IED further receives command information from the access point and communicates control commands to the at least one power equipment (e.g., col. 4 lines 46-67).  
13.	The system of claim 11, wherein the IED further receives configuration information from the access point (e.g., col. 4 lines 46-67).  
14.	The system of claim 11, further comprising an authentication server (e.g., Fig. 1 #12) and the IED receives the encryption key from the authentication server (e.g., col. 5 lines 59-67, col. 6 lines 30-42).  
15.	The system of claim 14, wherein the IED further receives authentication requests from the authentication server (e.g., col. 3 lines 44-46, col. 18 lines 30-31).  
16.	The system of claim 15, wherein the IED further transmits authentication responses to the access point (e.g., col. 3 lines 44-46, col. 18 lines 30-31) and receives configuration information, command information, or any combination thereof from the access point (e.g., col. 4 lines 46-67).  
17.	The system of claim 11, wherein the IED encrypts the data by using a symmetric-key algorithm, a per-packet key, or any combination thereof (e.g., col. 20 lines 40-42).  
18.	The system of claim 11, wherein the IED further receives measurements from the at least one power equipment, creates measurement logs based on the measurements (e.g., col. 5 lines 36-49, col. 13 lines 57-61), and determines a status and an operational value based on the measurements (e.g., col. 5 lines 36-49), wherein the measurements include current values, voltage values, frequency values, or any combination thereof (e.g., col. 5 lines 36-49).  
19.	The system of claim 11, further comprising a system log server communicatively coupled to the access point, wherein the IED is configured to derive a measurement log based on the measurements and the system log server comprises a second processor configured to retrieve the measurement log (e.g., col. 5 lines 36-49, col. 13 lines 57-61).  
20.	The system of claim 16, wherein the access point is configured to centrally and/or remotely control and monitor the at least one power equipment, wherein the access point further transmits the configuration information, the command information, or any combination thereof to the IED (e.g., col. 4 lines 46-67).

Osburn does not appear to explicitly disclose that the encryption key received from the access point is received “each time the each IED attempts to connect to the authentication server”, as recited in claims 1 and 11.
Whitehead discloses receiving an encryption key from an authentication server (e.g., Fig. 5 #226, [0067]) each time an IED connects to a computing device (e.g., [0053]: “two new session keys being generated during each session authentication dialog”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Osburn with Whitehead in order to minimize the possibility of intruder acquisition of the keys, as taught by Whitehead (e.g., [0053]).

Osburn as modified by Whitehead does not appear to explicitly disclose that the access point has a first processor and a second processor.
Morrill discloses an access point comprising multiple processors (e.g., [0037], Fig. 1D #120a-e).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Osburn and Whitehead with Morrill in order to allow the access point of Osburn as modified by Whitehead the ability to communicate with multiple different providers, as taught by Morrill (e.g., [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/13/22